Case 8:20-cv-00773-TPB-TGW Document 11 Filed 04/20/20 Page 1 of 10 PageID 243



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


RONALD SATISH EMRIT,

      Plaintiff,

v.                                                    Case No. 8:20-cv-773-T-60TGW

BETSY DEVOS, et al.,

      Defendants.
________________________________/

                         VEXATIOUS LITIGANT ORDER

      This matter is before the Court sua sponte.

                                    Introduction

      When someone chooses to file an action in court, they have an obligation to do so

in good faith and for proper purposes. This is true for parties represented by lawyers

as well as parties representing themselves. Unfortunately, parties occasionally

attempt to weaponize the court system and use it as a tool to harass, embarrass,

intimidate, retaliate and waste other people’s time and resources. Others occasionally

attempt to use the courts to vindicate personal grievances, real or imagined, with no

connection to the parties they choose to sue. In those rare instances when parties

attempt to use the court system for improper purposes, judges have a responsibility to

stop it while at the same time always respecting the rights of parties to pursue

legitimate claims.




                                       Page 1 of 10
Case 8:20-cv-00773-TPB-TGW Document 11 Filed 04/20/20 Page 2 of 10 PageID 244



         Judges have been generally successful in stopping parties represented by

counsel from using the courts for improper purposes. However, pro se litigants who

attempt to use the courts for improper purposes present a significant challenge to

courts throughout the country. On one hand, courts must be open and available to all,

including those who choose to represent themselves, and the law directs that pro se

filings are to be liberally construed and “held to less stringent standards than formal

pleadings drafted by lawyers.” See Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(citations and internal quotation marks omitted). On the other hand, some

experienced and savvy pro se litigants, proceeding in bad faith, understand this

directive and attempt to exploit it to their advantage. Furthermore, the line between

pro se parties struggling in good faith to pursue legitimate claims and those

proceeding in bad faith with vexatious litigation is not always clear. As such, many

courts choose to give pro se parties “the benefit of the doubt” and are reluctant to act

even when there is evidence pro se parties are using the courts for improper purposes.

Experienced and savvy pro se litigants also understand this judicial reluctance to act

and attempt to exploit it to their advantage.

         As will be discussed below, it is very clear that the plaintiff in this action is not

proceeding in good faith and is attempting to use the courts for improper purposes.

For the reasons explained below, these efforts will not be allowed to continue in this

court.




                                           Page 2 of 10
Case 8:20-cv-00773-TPB-TGW Document 11 Filed 04/20/20 Page 3 of 10 PageID 245



                                            Background

       Since at least 2013, Plaintiff Ronald Satish Emrit (“Emrit”) has been a serial

filer of frivolous actions in federal courts throughout the United States. See, e.g.,

Emrit v. Fed. Bureau of Investigation, 2020 WL 731171, at *1 n.1 (S.D. Cal. Feb. 13,

2020) (discussing Emrit’s litigation history); Emrit v. Universal Music Group, 3:19-CV-

05984-BHS, 2019 WL 6251365, at *2 (W.D. Wash. Nov 4, 2019), report and

recommendation adopted, No. C19-5984 BHS, 2019 WL 6251192 (W.D. Wash. Nov. 22,

2019) (same); Emrit v. Nat’l Acad. of Recording Arts and Sciences, No. A-14-CA-392-

SS, 2015 WL 518774, at *4 (W.D. Tex. Feb. 5, 2015) (same). 1 In fact, “over two

hundred civil cases and appeals in the federal court system have been filed under

[Emrit’s] name, and he has been barred from filing suits without leave of court in

[several] federal district courts.” Emrit v. Fed. Bureau of Investigation, No. 6:20-cv-

191-Orl-41LRH, 2020 WL 1451623, at *1 (M.D. Fla. Mar. 25, 2020) (internal quotation

omitted).

       Emrit recently attempted to bring suit in this Court against Defendants Betsy

DeVos, United States Department of Education, Default Resolution Group, Nelnet,

and Action Financial Services, LLC. In connection with his compliant, Emrit filed a

motion to proceed in forma pauperis, claiming indigency. However, he also filed

identical actions in at least ten other federal district courts throughout the United


1 The Texas district court documented cases filed by Emrit since March 2013, along with the results of
those actions – each of the forty-seven cases referenced in the chart was dismissed. Since then, Emrit
has only continued to clog the federal district courts and appellate courts with meritless and frivolous
litigation. A PACER search as of the date of this Order reflects that, including the instant case, Emrit
has three cases pending in the Middle District of Florida, and sixteen cases pending in thirteen other
jurisdictions across the United States.

                                              Page 3 of 10
Case 8:20-cv-00773-TPB-TGW Document 11 Filed 04/20/20 Page 4 of 10 PageID 246



States. See Emrit v. DeVos, No. 1:20-CV-35 JAR, 2020 WL 833595, at *1 (E.D. Mo.

Feb. 20, 2020) (collecting cases). The Court denied his motion to proceed without

costs and dismissed the complaint as frivolous. (Doc. 10).

                                 Analysis and Ruling

       “Federal courts have both the inherent power and the constitutional obligation

to protect their jurisdiction from conduct which impairs their ability to carry out

Article III functions.” Procup v. Strickland, 792 F. 2d 1069, 1073 (11th Cir. 1986)

(citing In re Martin-Trigona, 737 F.2d 1254, 1261-62 (2d Cir. 1984)). Judges have

various tools available to address vexatious activities in their courts. These include,

among other things, the ability to strike pleadings, impose monetary sanctions, impose

pre-filing screening requirements, and the power of contempt. In most cases, the

threats of monetary sanctions and reporting lawyers to bar regulatory authorities are

sufficient to stop improper behavior. However, those approaches do nothing to stop

pro se litigants who are not members of the bar, or who have no assets and are, for

practical purposes, judgment-proof. For these individuals, admonishment by a judge

or the imposition of a monetary sanction means nothing and does nothing to deter

vexatious conduct. In these cases, a more direct approach is required.

      The Eleventh Circuit has recognized that the “All Writs Act” (28 U.S.C. § 1651)

empowers federal district courts to enjoin parties from filing actions in judicial forums

and otherwise restrict their filings. See Riccard v. Prudential Ins. Co., 307 F.3d 1277,

1295 n.15, 1298 (11th Cir. 2002); see also Martin-Trinoga v. Shaw, 986, F.2d 1384,

1387 (11th Cir. 1993). The Eleventh Circuit has affirmed various injunctions — such


                                       Page 4 of 10
Case 8:20-cv-00773-TPB-TGW Document 11 Filed 04/20/20 Page 5 of 10 PageID 247



as pre-filing screening restrictions — against vexatious litigants. Copeland v. Green,

949 F.2d 390, 931 (11th Cir. 1991); Cofield v. Ala. Pub. Serv. Comm'n, 936 F.2d 512,

518 (11th Cir. 1991).

       When determining whether to enter an injunction against a pro se litigant, a

district court should consider, among other factors: (1) the litigant’s history of

litigation, and in particular, whether it involved vexatious, harassing, or duplicative

lawsuits; (2) the litigant’s motive in pursing the litigation, including whether they

have an objective good faith expectation of prevailing; (3) whether the litigant has

caused needless expense to other parties or imposed an unnecessary burden on the

courts and their personnel, and (4) whether other sanctions would be appropriate to

protect the interests of the courts and other parties. Ray v. Lowder, No. 5:02-cv-316-

Oc-10GRJ, 2003 WL 22384806, at * 2 (M.D. Fla. Aug. 29, 2003).

       Upon consideration of these factors, the Court concludes that Emrit is a

vexatious litigant and that sanctions are appropriate. The Court joined other courts in

finding that the complaint filed in this case is “frivolous and malicious as it is part of

[Emrit’s] ongoing and persistent pattern of abusing the IFP privilege by filing

vexatious, harassing, and duplicative lawsuits.” See Universal Music Group, 2019 WL

6251365 at *2. As previously noted, Emrit has filed lawsuits identical to this one in at

least ten other jurisdictions, in addition to the multitude of other meritless and

frivolous lawsuits that he is pursuing across the United States at this time. 2 He



2As previously noted, a PACER search as of the date of this Order reflects that, including the instant
case, Emrit has three cases pending in the Middle District of Florida, and sixteen cases pending in
thirteen other jurisdictions across the United States.

                                              Page 5 of 10
Case 8:20-cv-00773-TPB-TGW Document 11 Filed 04/20/20 Page 6 of 10 PageID 248



cannot have an objective good faith expectation of prevailing on these claims. Emrit is

imposing unnecessary burden on the parties he is suing, and on the courts and their

personnel. He is wasting valuable judicial resources with his relentless frivolous

filings.

       Emrit has been repeatedly warned about his conduct but continues to file

frivolous lawsuits. In fact, due to his vexatious conduct, Emrit has been prohibited

from filing lawsuits without leave of court in numerous other federal courts. See, e.g.,

Emrit v. Trump, 2019 WL 935028, at *1 (S. D. Ohio Feb. 26, 2019); Emrit v. Simon,

No. 17-CV-4605 (SRN/SER), 2017 WL 11483905, at *1 (D. Minn. Dec. 8, 2017); Emrit

v. Providence Hous. Auth., No. CV 16-543 S, 2017 WL 52572, at *1 (D.R.I. Jan. 4, 2017,

aff’d, No. 17-1110, 2017 WL 3254898 (1st Cir. May 23, 2017); Emrit v. Centers for

Medicare & Medicaid Servs. (CMS), No. 2:14-CV-1761-GMN-PAL, 2016 WL 164992, at

*2 (D. Nev. Jan. 14, 2016); Emrit v. Soc. Sec. Admin., 2:14-cv-1760-GMN, 2015 WL

4597834, at *1 (D. Nev. July 29, 2015); Emrit v. Nat’l Acad. of Recording Arts and

Scis, No. A-14-CA-392-SS, 2015 WL 518774, at *4 (W.D. Tex. Feb. 5, 2015); Emrit v.

AOL Time Warner, No. 14-cv-314 (LAP) (S.D.N.Y. May 16, 2014). In these

circumstances, the Court finds it appropriate to do the same and will enjoin Emrit

from filing any action, compliant, petition, or other document in the Middle District of

Florida without first obtaining leave from the Middle District of Florida or the United

States Court of Appeals for the Eleventh Circuit.




                                       Page 6 of 10
Case 8:20-cv-00773-TPB-TGW Document 11 Filed 04/20/20 Page 7 of 10 PageID 249



                                        E-Mails

       While attempting to prosecute his frivolous claims in this Court, Emrit has sent

approximately two hundred emails to the Court’s e-mail address since March 1, 2020.

These e-mails are nonsensical, incoherent, and unrelated to any issue before the

Court. Due to the voluminous and unnecessary e-mails Emrit has chosen to send to

this Court, he is directed to cease using e-mail to communicate with any member of

the Court, or any court employee. This Court will not read or respond to these

communications.

                                      Conclusion

       Where, as here, a litigant is obviously not proceeding in good faith, courts have

no choice but to act. Courts are, understandably, reluctant to act decisively for fear of

extinguishing the rights of pro se litigants to pursue legitimate claims. But this

concern should not outweigh the rights of innocent parties that are forced to expend

valuable time and resources defending claims that should never have been brought in

the first place.

       This is particularly true when dealing with savvy and experienced pro se

litigants, such as Emrit, who understand the legal system’s reluctance to sanction

them and use it to their advantage. These individuals engage in vexatious conduct

that would never be tolerated from even a first-year lawyer. As these pro se parties

know from their own prior litigation experience, courts will generally give them the

benefit of the doubt and there will be few or no consequences to their actions.




                                       Page 7 of 10
Case 8:20-cv-00773-TPB-TGW Document 11 Filed 04/20/20 Page 8 of 10 PageID 250



       If judges allow the court system to be weaponized by any party for improper

purposes, the public is not well-served. The results are disastrous and unfair to the

parties and to the court system itself. Judicial time and resources are wasted

responding to phone calls, e-mails, letters, and voluminous pleadings and filings of

various sorts. These resources are, of course, diverted from legitimate, meritorious

claims. But perhaps more importantly, parties defending claims brought by a pro se

vexatious litigant are penalized because they are required to expend their own time

and resources they can never get back even if the case is eventually dismissed, and

they have no possibility of ever being compensated for their losses because the pro se

litigant is judgment-proof. In this way, the vexatious litigant always wins – even if he

“loses” his case.

       Judges have a responsibility to ensure the courts remain open to all to pursue

claims in good faith. They have an equally important responsibility to ensure courts

are not abused for improper purposes.

       It is therefore

       ORDERED, ADJUDGED, and DECREED:

       1. Ronald Satish Emrit is a vexatious litigant pursuant to 28 U.S.C. § 1651(a),

          and he is ENJOINED and PROHIBITED from filing any new document –

          including, but not limited to, any action, complaint, petition, or motion – in

          the Middle District of Florida without first obtaining the prior written

          approval of the senior Magistrate Judge in the division in which the

          document is sought to be filed, except for filings in currently pending cases.


                                        Page 8 of 10
Case 8:20-cv-00773-TPB-TGW Document 11 Filed 04/20/20 Page 9 of 10 PageID 251



     2. Any motion for leave to file must be captioned “Motion for Leave to File

        Pursuant to Court Order,” and Emrit must attach to each and any such

        motion: (1) a copy of any proposed complaint, petition, or other document; (2)

        a copy of this Order; and (3) a certification – under oath – that there is a

        good faith basis for filing any complaint, petition, or other document.

     3. In the event that the senior Magistrate Judge’s review results in a finding

        that Emrit’s action is not frivolous, then the Magistrate Judge shall direct

        the Clerk to file his case and assign in according to the normal procedures.

     4. In the event that the senior Magistrate Judge’s review results in a finding

        that Emrit’s action is frivolous, that action will not be filed with the Court

        but instead will be returned to Emrit.

     5. Should Emrit violate this Order and file an action without first seeking

        leave, the action will be dismissed for failing to comply with this Order.

     6. Emrit is further warned that the continued submission of further frivolous

        filings may result in the imposition of additional sanctions, including

        monetary sanctions. See 28 U.S.C. § 1651.

     7. The Clerk of Court shall send a copy of this Order to all divisions of the

        Middle District of Florida, to the United States Court of Appeals for the

        Eleventh Circuit, and to all divisions of the following United States District

        Courts, where Emrit has pending cases: the Southern District of Florida

        (1:20-cv-20697-JLK), the District of Alaska (5:19-cv-00009-TMB-DMS; 5:20-

        cv-00001-SLG; 5:20-cv-00002-TMB; 5:20-cv-00003-SLG), the Southern


                                      Page 9 of 10
Case 8:20-cv-00773-TPB-TGW Document 11 Filed 04/20/20 Page 10 of 10 PageID 252



         District of California (3:20-cv-00266-JAH-BLM); the District of Hawaii (1:20-

         cv-00008-LEK-WRP); the Northern District of Iowa (1:19-cv-00116-CJW-

         KEM); the Northern District of Illinois (1:20-cv-01025); the District of

         Massachusetts (3:20-cv-30018-KAR); the District of Montana (1:17-cv-00136-

         BMM); the Western District of New York (1:20-cv-00183-LJV); the District of

         Oregon (6:20-cv-00024-MK); the District of Utah (2:18-cv-00901-CW-CMR);

         the Eastern District of Virginia (1:19-cv-01302-CMH-TCB); and the Western

         District of Wisconsin (3:18-cv-00937-wmc).

      8. Due to the voluminous e-mails being sent to the Court, Emrit is directed to

         cease from using the e-mail address of the Court, any member of the Court,

         or any court employee. The Court will not respond to these communications,

         and violation of this Order may result in further sanctions.

      9. The Clerk of Court is directed to terminate any pending motions and

         deadlines, and thereafter close this case.

         DONE AND ORDERED in Chambers, in Tampa, Florida, this 20th day of

   April, 2020.




                                                TOM BARBER
                                                UNITED STATES DISTRICT JUDGE




                                      Page 10 of 10
